TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2016



                                     NO. 03-14-00283-CV


         Texas Education Agency and Mike Morath,1 Commissioner of Education,
                          in his Official Capacity, Appellants

                                                  v.

        American YouthWorks, Inc., d/b/a American YouthWorks Charter School;
           Honors Academy, Inc., d/b/a Honors Academy; and Azleway, Inc.,
                      d/b/a Azleway Charter School, Appellees


          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
         VACATED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on May 2, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

district court’s order.   Therefore, the Court vacates the district court’s order granting the

temporary injunction, dissolves the temporary injunction, and renders judgment dismissing the

Charter Holders’ suits for want of jurisdiction. The appellees shall pay all costs relating to this

appeal, both in this Court and the court below.




1
  Michael L. Williams was the Commissioner of Education when this appeal was filed. His
successor, Mike Morath, has been automatically substituted. See Tex. R. App. P. 7.2(a).